Citation Nr: 1125156	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 18, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1945 rating decision, the RO granted service connection for an anxiety disorder with an initial rating of 50 percent and residuals of malaria with an initial rating of 10 percent.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

2.  In a November 2006 rating decision, the RO granted entitlement to TDIU, effective April 18, 2006, the date the Veteran's claim for a higher rating for psychiatric disability was received.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

3.  In correspondence received in March 2008, the Veteran expressed disagreement with the effective date assigned for the grant of TDIU.

4.  The Veteran's March 2008 statement constitutes a freestanding claim for an earlier effective date, which is barred as a matter of law.

5.  The Veteran's allegations fail to meet the threshold pleading requirements for revision of a prior rating decision on the grounds of CUE.


CONCLUSIONS OF LAW

1.  The unappealed July 1945 rating decision that granted service connection for an anxiety disorder and malaria and assigned initial disability ratings is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The unappealed November 2006 rating decision that assigned an effective date of April 18, 2006 for the award of a TDIU is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The claim of entitlement to an effective date earlier than April 18, 2006, for the award of a TDIU, is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  It is noted, however, that this appeal was previously before the Board.  In decisions issued in April 2010 and March 2011, the Board remanded the claim with instructions that the matter of CUE be adjudicated by the RO in the first instance.  The RO has fully, or at a minimum substantially, complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is in receipt of a TDIU with an effective of April 18, 2006.  He seeks an earlier effective date, to include on the basis of CUE.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

In a July 1945 rating decision, the RO granted service connection for an anxiety disorder with an initial rating of 50 percent and residuals of malaria with an initial rating of 10 percent.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

In October 2006, the Veteran filed a formal claim for TDIU.  In a November 2006 decision, the RO granted TDIU and assigned an effective date of April 18, 2006.  The Veteran was notified of that decision and of his appellate rights by way of a letter that was sent to him in November 2006.  He thereafter had one year to file a notice of disagreement (NOD) as to the effective date assigned.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2010).  He did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  In a statement received from the Veteran in March 2008, he expressed disagreement with the effective date that was assigned for the grant of TDIU.  The RO sent him a letter in March 2008 and informed him it was working on his 'claim for an earlier effective date.'  In a June 2008 rating decision, the RO denied an earlier effective date for the grant of the TDIU.  The Veteran thereafter perfected an appeal of the June 2008 rating decision.  The instant appeal arises from the March 2008 petition.

Based on the procedural history of this case, the Veteran is not entitled to an earlier effective date for the grant of TDIU.  As indicated, the July 1945 and November 2006 rating decisions are final because the Veteran did not appeal them within one year of being notified.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thus, the only way the Veteran could attempt to overcome the finality of the November 2006 rating decision, to gain an earlier effective date, is to request a revision based on CUE.  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  The Veteran has not requested a revision of the November 2006 rating decision based on CUE.

Rather, in statements submitted in support of his claim, the Veteran alleges that there was CUE in the July 1945 rating decision that did not award him a TDIU.  He has raised several arguments in support of his claim.  First, he argues that at the time of the 1945 rating decision, he could not find a job and had not held full-time employment since being discharged from service due to his malaria.  He also contends that the RO failed to consider when his service-connected disabilities started, which he states was between 1942 and 1945.  Also, he argues that the RO failed to consider that he had been treated for malaria more than 9 times.  Finally, he argues that the malaria should have been rated higher than 50 percent and that the RO should have considered either or both of his service-connected anxiety and malaria disabilities to have been totally disabling, as the VA treatment records from service discharge to the present clearly documented the severity of his conditions.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same). 

The Board finds that the arguments advanced by the Veteran do not allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  His arguments are tantamount to a disagreement as to how the facts were weighed or evaluated in the July 1945 rating decision.  See 38 C.F.R. § 20.1403(d).  Accordingly, the Board finds that a CUE claim has not been raised with respect to the July 1945 rating decision, and no further discussion of CUE is warranted.  Based on the procedural history of this case and in light of Rudd, there is no legal basis for an effective date earlier than April 18, 2006.  


ORDER

The claim of entitlement to an effective date earlier than April 18, 2006, for the grant of a TDIU is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


